Citation Nr: 1748600	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO. In April 2016, the RO granted a 20 percent rating for the right shoulder disability effective from April 19, 2016. In May 2017, the RO assigned the increased 20 percent rating for the right shoulder disability effective from May 3, 2010 (date of claim). As a higher schedular rating for the right shoulder disability is possible and the Veteran has not withdrawn the appeal, the claim remains before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge in a video-conference hearing in August 2016. A transcript of the hearing is associated with the claims file.

The Board remanded the claim in February 2017 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

The appeal originally included the issue of entitlement to service connection for bilateral hearing loss disability. In May 2017, the RO granted service connection for bilateral hearing loss disability and assigned a 20 percent rating effective May 3, 2010. Therefore, his appeal concerning the issue of service connection for bilateral hearing loss disability has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Flexion of the Veteran's right shoulder is limited to at most 65 degrees; abduction of the right shoulder is limited to at most 60 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Right Shoulder

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's right shoulder disability has been assigned pursuant to diagnostic code (DC) 5010-5201. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). DC 5010 contemplates arthritis due to trauma and is rated on the basis of limitation of motion of the specific joint.

Under DC 5201, a 20 percent rating contemplates limitation of motion of the arm at shoulder level (for both major and minor extremity) and midway between side and shoulder level (minor extremity). A rating of 30 percent rating requires limitation of motion of the arm midway between side and shoulder level (major extremity) and to 25 degrees from side (minor extremity). A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side (major extremity). 38 C.F.R. § 4.71a, DC 5201. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In May 2010, the Veteran filed his claim for service connection for a right shoulder disability. 

The July 2010 Report of VA examination reflects the Veteran's complaint of intermittent, moderate right shoulder pain that was aggravated by cold and damp weather and was alleviated by hot water in the shower and medication (Tylenol). There was no right shoulder deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions or symptoms of inflammation. The Veteran did experience pain and stiffness in the right shoulder. 

Objectively, the right shoulder showed no signs of recurrent dislocations or inflammatory arthritis. Range of motion findings of the right shoulder were as follows: flexion from 0 to 180 degrees; abduction from 0 to 160 degrees; internal rotation from 0 to 90 degrees; and, external rotation from 0 to 90 degrees. There was objective evidence of pain following repetitive motion but there was no additional limitation in range of motion with repetitive use testing. X-ray findings showed a subchondral geode of the distal clavicle indicating mild degenerative disease at the acromioclavicular (AC) joint. There was also irregularity at the greater tuberosity of the humerus. 

The April 2016 Report of VA examination reflects the Veteran's complaint of right shoulder pain. He reported that he could not raise his arm above shoulder level and had pain with any attempt to carry more than five to six pounds in his right hand. He reported that he was right hand dominant. 

Objectively, range of motion findings of the right shoulder were as follows: flexion from 0 to 70 degrees and abduction from 0 to 60 degrees; he could not perform internal rotation or external rotation. He had pain with all ranges of motion. He exhibited pain with weight bearing and he was tender to palpation in the entire shoulder girdle. He was unable to perform repetitive use testing as he was unable to tolerate pain after two attempts. Muscle strength testing was slightly diminished (4/5) but there was no muscle atrophy in the right shoulder. He did not have right shoulder ankylosis. Hawkins' Impingement test, Empty-can test and external rotation/infraspinatus strength test were all positive, indicative of rotator cuff tendinopathy or tear, supraspinatus tendinopathy or tear or infraspinatus tendinopathy or tear. He did not have impairment of the humerus. The Veteran reported that he had stopped work as a butcher due to his inability to perform the occupational tasks required due to increased limitation of movement and increased severity of pain.

The March 2017 Report of VA examination reflects the Veteran's complaints remained wholly unchanged from the April 2016 VA examination. He reported that he was right hand dominant. 

Objectively, range of motion findings of the right shoulder were as follows: flexion from 0 to 65 degrees and abduction from 0 to 60 degrees; he could not perform internal rotation or external rotation (passive range of motion findings were: flexion from 0 to 75 degrees; abduction from 0 to 70 degrees; internal rotation from 0 to 10 degrees; and, external rotation from 0 to 10 degrees). He had pain with all ranges of motion. He exhibited pain in the posterior aspect of the deltoid and was tender to palpation over the AC joint. He was unable to perform repetitive use testing and complained of pain with all attempts at movement. He refused internal/external range of motion due to fear of pain. Pain and anticipation of pain cased apparent weakness. Muscle strength testing was slightly diminished (4/5) but there was no muscle atrophy in the right shoulder. He did not have right shoulder ankylosis. Empty-can test and external rotation/infraspinatus strength test were positive, indicative of supraspinatus tendinopathy or tear or infraspinatus tendinopathy or tear. He did not have impairment of the humerus. The Veteran reported that he had stopped work as a butcher due to his inability to perform the occupational tasks required due to increased limitation of movement and increased severity of pain.

There is no evidence of limitation of motion of the right arm midway between side and shoulder level (approximately 45 degrees). Rather, the evidence at most shows that the Veteran's abduction of the right shoulder was limited to 60 degrees. Thus a rating in excess of 20 percent is not warranted. Ankylosis or impairment of the humerus is not demonstrated; therefore, a rating in excess of 20 percent under Diagnostic Codes 5200 and 5202 is not warranted either. 

The April 2016 and March 2017 reports of VA examination reflect that repetitive use testing could not be performed due to the Veteran's fear of pain; thus, any increased loss of function in the right shoulder on repetitive use could not be measured. In addition, the March 2017 report of VA examination reflects that passive range of motion findings were as follows: flexion from 0 to 75 degrees; abduction from 0 to 70 degrees; internal rotation from 0 to 10 degrees; and, external rotation from 0 to 10 degrees. Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The preponderance of the evidence is against a rating in excess of 20 percent and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for a right shoulder disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


